Citation Nr: 1629282	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee anterior cruciate ligament tear and meniscal injury status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 2007 to April 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for left knee anterior cruciate ligament tear and meniscal injury status post arthroscopic surgery and assigned a 10 percent rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for his left knee disability in December 2010.  In a notice of disagreement received in April 2011, he disagreed with the findings in the report of that examination and requested a new examination.  He was scheduled for an examination in February 2013 but failed to report.  In a February 2013 supplemental statement of the case, the AOJ continued to deny his claim.

However, the record shows that the Veteran was incarcerated at the end of January 2013.  While the record is unclear as to the date of his release, he reported to a VA examination for a back disability in April 2013.  Given that the Veteran may have been incarcerated at the time of the examination, his assertion that the December 2010 examination report does not accurately reflect the severity of his left knee disability, and his willingness to report to an examination as indicated by his attendance at the April 2013 examination, the AOJ should schedule him for an examination for his left knee disability.  The Veteran is advised that a failure to report to a scheduled examination may result in a denial of his claim.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disability and attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disability.  Obtain all adequately identified records.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his left knee anterior cruciate ligament tear and meniscal injury status post arthroscopic surgery.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a rationale for all opinions.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

